IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DEAUNDROS BLACKSHEAR,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5555

STATE OF FLORIDA,

     Appellee.
____________________________/

Opinion filed March 18, 2015.

An appeal from an order of the Circuit Court for Okaloosa County.
William F. Stone, Judge.

Deaundros Blackshear, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.